Citation Nr: 1203405	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO. 08-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for heart disability, to include atrial fibrillation, hypertensive heart disease and ischemic heart disease.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a July 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran has recently raised the issue of entitlement to service connection for ischemic heart disease. As reflected on the title page above, the Board considers this claim already part and parcel of the appealed claim for service connection for heart disability. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 

At his July 2011 Board hearing the Veteran raised the issue of entitlement to service connection for renal failure, claimed as secondary to service-connected diabetes mellitus (see Board hearing transcript at page 14) . The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

This appeal must be remanded to obtain additional relevant records of VA treatment and a VA medical opinion as to several medical questions raised by the issues on appeal and the evidence of record.

At a July 2011 Board hearing, the Veteran asserted that he had recently undergone EKG testing and was within the next month to be referred for cardiac treatment with a VA physician. The Veteran's representative requested that the records of this treatment be considered in connection with the claims on appeal. See July 2011 Board hearing transcript, pages 6-10. The RO/AMC must seek to obtain all relevant records of treatment that have not been previously obtained. See 38 U.S.C.A. § 5103A(a)-(c).

Medical treatment records indicate histories of myocardial infarctions approximately ten years prior to 2005; however, treatment records from the late 1990s and early 2000s do not mention a history of a myocardial infarction. A June 2011 VA examining nurse-practitioner has called into question whether the history of old myocardial infarctions is correct. 

A past myocardial infarction would meet the criteria for presumptive service connection for ischemic heart disease based on the Veteran's previously corroborated exposure to Agent Orange while serving in Korea. Such ischemic heart disease is defined in VA regulations as including, but not limited to, acute, subacute, and old myocardial infarction, and atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). See 38 C.F.R. §§ 3.307, 3.309(e) (2011). 

A VA medical examination and opinion as to whether the Veteran meets any of these criteria for service connection for ischemic heart disease based on his exposure to Agent Orange during active service is required. See 38 U.S.C.A. 5103A(d). As the matter of whether the Veteran has ischemic heart disease as defined by VA regulations requires a significant degree of expertise, the Board requests that the new VA examination be conducted by a physician with expertise in an appropriate field of medicine. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("VA medical examiners and private physicians offering medical opinions in veterans benefits cases are nothing more or less than expert witnesses").
 
Additionally, the Veteran's upcoming recent cardiac treatment, his hypertensive and kidney disease, his in-service history of exposure to Agent Orange, and the fact that he is service-connection for diabetes mellitus raise several medical questions that must be addressed at the VA examination. See 38 U.S.C.A. 5103A(d).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for diabetes, or hypertension, atrial fibrillation, ischemic heart disease, or any other heart or cardiovascular disorder, during the period from July 1970 forward. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include any records of treatment for a myocardial infarction or other cardiovascular or cardiac event in approximately 1995, or about ten years prior to treatment in November 2005 as referenced in treatment notes of Four Seasons Nuclear Medicine, Inc. At a June 2011 VA examination the Veteran's wife indicated that the Veteran received treatment for "two slight heart attacks"  at Princeton Community Hospital, but the VA examiner did not find sufficient information to support a diagnosis of myocardial infarction. (Quotes in original June 2011 VA examination report.)

(c) The records sought must include all records of VA cardiac treatment and work-up from June 2011 forward, as discussed at the Veteran's July 2011 Board hearing (see transcript, pages 6-8).

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for a VA examination with a PHYSICIAN SPECIALIZING IN AN APPROPRIATE FIELD OF MEDICINE.

(a) The purposes of the examination are to determine:

(i) whether the Veteran has any form of ischemic heart disease, defined by VA regulations as including, but not being limited to acute, subacute, and old myocardial infarction, and atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). See 38 C.F.R. §§ 3.307, 3.309(e) (2011). 

(ii) whether the Veteran's service-connected diabetes mellitus has caused or chronically worsened his hypertension or renal failure.

(iii) whether the Veteran's service-connected diabetes mellitus has caused or chronically worsened his atrial fibrillation or any other cardiovascular disability.

(iv) whether the Veteran's atrial fibrillation began during active service, is related to any incident of service, or is caused or aggravated by service-connected diabetes mellitus.

(b) The following considerations will govern the examination:
   
(i) The claims file and a copy of this remand will be made available to the examiner, WHO MUST BE PHYSICIAN SPECIALIZING IN AN APPROPRIATE FILED OF MEDICINE, and who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(ii) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(iii) THE EXAMINER MUST PROVIDE AN OPINION AS TO WHETHER THE VETERAN HAS ISCHEMIC HEART DISEASE, to include, but not limited to, acute, subacute, and old myocardial infarction, and atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. 

(iv) The examiner must provide an opinion as to whether the Veteran has hypertension or renal failure that is CAUSED OR CHRONICALLY WORSENED by service-connected diabetes mellitus.

(v) The examiner must provide an opinion as to whether the Veteran's atrial fibrillation began during active service, is related to any incident of service, or is CAUSED OR CHRONICALLY WORSENED by service-connected diabetes mellitus.

(vi) The examiner must provide an opinion as to whether the Veteran experienced hypertension within one year after discharge from active service.

(vii) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(viii) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



